Exhibit 10.17

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY, dated as of June 13, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Guaranty”), is made by each of the undersigned (each, a “Guarantor” and,
together with any other entity that becomes a party hereto pursuant to
Section 25 hereof, collectively, the “Guarantors”). Except as otherwise defined
herein, terms used herein and defined in the Credit Agreement (as defined below)
shall be used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, Ball Corporation, an Indiana corporation (“Company”), Ball European
Holdings, S.à r.l., a limited liability company organized under the laws of
Luxembourg (“European Holdco”), each Other Subsidiary Borrower, the financial
institutions from time to time party thereto, as lenders (the “Lenders”),
Deutsche Bank AG New York Branch, as Administrative Agent and Collateral Agent
for the Lenders (the Lenders, Administrative Agent, and Collateral Agent are
herein called the “Bank Creditors”) entered into that certain Credit Agreement
dated as of December 21, 2010 (as amended up to but not including the date
hereof, the “Existing Credit Agreement”);

 

WHEREAS, the Company, European Holdco, the Other Subsidiary Borrowers, certain
of the Lenders and the Administrative Agent have agreed to amend and restate the
Existing Credit Agreement by entering into that certain Amended and Restated
Credit Agreement dated as of the date hereof (such Amended and Restated Credit
Agreement, as the same may be amended, restated, supplemented, extended,
replaced or otherwise modified from time to time, including amendments and
restatements thereof in its entirety, being hereinafter referred to as the
“Credit Agreement”);

 

WHEREAS, Borrowers and/or one or more of their Subsidiaries may from time to
time be party to one or more Interest Rate Agreements as permitted by
Section 8.2(e) of the Credit Agreement and Other Hedging Agreements as permitted
by Section 8.2(h) of the Credit Agreement (each such agreement or arrangement
with an Other Creditor (as hereinafter defined), other than Excluded Swap
Obligations (as hereinafter defined), an “Interest Rate Protection or Other
Hedging Agreement”), with a Lender or an Affiliate of a Lender (each such Lender
or Affiliate, collectively, the “Other Creditors,” and together with the Bank
Creditors, are herein called the “Creditors”);

 

WHEREAS, each Guarantor is a Domestic Subsidiary of Company;

 

WHEREAS, certain of the Guarantors entered into that certain Subsidiary Guaranty
dated as of December 21, 2010 (as amended up to but not including the date
hereof, the “Existing Guaranty Agreement”) as a condition to the making of Loans
under the Credit Agreement; and

 

WHEREAS, the parties hereto have agreed to amend and restate the Existing
Guaranty Agreement pursuant to this Agreement as a condition precedent to the
financing accommodations under the Credit Agreement; and

 

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by
Borrowers under the Credit Agreement and the entering into of Interest Rate
Protection or Other Hedging Agreements and, accordingly, desires to execute this
Guaranty in order to satisfy the conditions described in the preceding paragraph
and to induce the Lenders to make Loans to Borrowers and Other Creditors to

 

 

1

--------------------------------------------------------------------------------


 

enter into Interest Rate Protection or Other Hedging Agreements with Borrowers
and/or their Subsidiaries;

 

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby makes the following representations and warranties to the
Creditors and hereby covenants and agrees with each Creditor that the Existing
Guaranty Agreement is hereby amended and restated in its entirety as follows:

 

1.                                      Each Guarantor, jointly and severally,
irrevocably and unconditionally guarantees, as primary obligor and not as
surety: (i) to the Bank Creditors the full and prompt payment when due (whether
at the stated maturity, by acceleration or otherwise) of (A) the principal of
and interest on the Notes issued by, and the Loans made to, each Borrower under
the Credit Agreement and all reimbursement obligations and Unpaid Drawings with
respect to Letters of Credit and (B) all other obligations (including, without
limitation, all Obligations and all obligations which, but for the automatic
stay under Section 362(a) of the Bankruptcy Code, would become due) and
liabilities owing by each Borrower to the Bank Creditors under the Credit
Agreement (including, without limitation, indemnities, fees and interest
thereon) and the other Loan Documents to which any Borrower is a party, whether
now existing or hereafter incurred under, arising out of or in connection with
the Credit Agreement or any such other Loan Document and the due performance and
compliance with the terms of the Loan Documents by each Borrower (all such
principal, interest, liabilities and obligations under this clause (i), except
to the extent consisting of obligations or liabilities with respect to Excluded
Swap Obligations or Interest Rate Protection or Other Hedging Agreements, being
herein collectively called the “Loan Document Obligations”); and (ii) to each
Other Creditor the full and prompt payment when due (whether at the stated
maturity, by acceleration or otherwise) of all obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due) and liabilities owing by each Borrower now
existing or hereafter incurred under, arising out of or in connection with any
Interest Rate Protection or Other Hedging Agreement, whether such Interest Rate
Protection or Other Hedging Agreement is now in existence or hereafter arising,
and the due performance and compliance by each Borrower with all of the terms,
conditions and agreements contained therein (all such obligations and
liabilities under this clause (ii) being herein collectively called the “Other
Obligations”, and together with the Loan Document Obligations are herein
collectively called the “Guaranteed Obligations”), provided that the maximum
amount payable by each Guarantor hereunder shall at no time exceed the Maximum
Amount (as hereinafter defined) of such Guarantor. As used herein, “Maximum
Amount” of any Guarantor means the lesser of the amount of the Guaranteed
Obligations and the highest amount of aggregate liability under this Guaranty
which is valid and enforceable as determined in any action or proceeding
involving any state, federal or foreign bankruptcy, insolvency, fraudulent
conveyance, fraudulent transfer or other law affecting the rights of creditors
generally. Subject to the proviso in the second preceding sentence, each
Guarantor understands, agrees and confirms that the Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against each
Guarantor without proceeding against any other Guarantor or any Borrower, or
against any security or collateral for the Guaranteed Obligations, or under any
other guaranty covering all or a portion of the Guaranteed Obligations. All
payments by each Guarantor under this Guaranty shall be made on the same basis,
and subject to the same limitations, as payments by each Borrower are made under
the Credit Agreement, including Sections 4.6 and 4.7 thereof.

 

2.                                      Additionally, each Guarantor, jointly
and severally, unconditionally and irrevocably, guarantees the payment of any
and all Guaranteed Obligations of each Borrower to the Creditors whether or not
due or payable by such Borrower upon the occurrence of any of the events
specified in Sections 10.1(e) or (f) of the Credit Agreement with respect to
such Borrower, and unconditionally, jointly and severally, promises to pay such
Guaranteed Obligations of such Borrower to

 

2

--------------------------------------------------------------------------------


 

the Creditors, or order, on demand, in lawful money of the United States or the
applicable Alternative Currency, as the case may be.

 

3.                                      Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of such Guarantor’s obligations under this Guaranty
in respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this subsection for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this subsection, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this subsection shall remain in full force and effect until the termination of
this Guaranty accordance with Section 27. Each Qualified ECP Guarantor intends
that this subsection constitute, and this subsection shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

As used in this Guaranty, the following terms have the following meanings:

 

“Commodity Exchange Act” means the Commodity Exchange Act (7.U.S.C. Section 1,
et seq.), as amended from time to time, and any successor statute.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.”

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

4.                                      The liability of each Guarantor
hereunder is exclusive and independent of any security or collateral for or
other guaranty of the Guaranteed Obligations of any Borrower whether executed by
such Guarantor, any other Guarantor, any other guarantor or by any other party,
and the liability of each Guarantor hereunder shall not be affected or impaired
by (i) any direction as to application of payment by any Borrower or by any
other party, (ii) any other continuing or other guaranty, undertaking or maximum
liability of a guarantor or of any other party as to the Guaranteed Obligations
of any Borrower, (iii) any payment on or in reduction of any such other guaranty
or undertaking, (iv) any

 

3

--------------------------------------------------------------------------------


 

dissolution, termination or increase, decrease or change in personnel by any
Borrower or (v) any payment made to any Creditor on the Guaranteed Obligations
which any Creditor repays any Borrower pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding in any jurisdiction.

 

5.                                      The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
guarantor or any Borrower, and a separate action or actions may be brought and
prosecuted against each Guarantor whether or not action is brought against any
other Guarantor, any other guarantor or any Borrower and whether or not any
other Guarantor, any other guarantor of any Borrower or any Borrower be joined
in any such action or actions. Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Borrower or
other circumstance which operates to toll any statute of limitations as to any
Borrower shall operate to toll the statute of limitations as to each Guarantor.

 

6.                                      Each Guarantor hereby waives (to the
fullest extent permitted by applicable law) notice of acceptance of this
Guaranty and notice of any liability to which it may apply, promptness,
diligence, presentment, demand of payment, protest, notice of dishonor or
nonpayment of any such liabilities, suit or taking of other action by
Administrative Agent or any other Creditor against, and any other notice to, any
party liable thereon (including such Guarantor or any other guarantor or any
Borrower).

 

7.                                      Any Creditor may (to the fullest extent
permitted by applicable law) at any time and from time to time in accordance
with the applicable provisions of the Credit Agreement without the consent of,
or notice to, Guarantor, without incurring responsibility to such Guarantor and
without impairing or releasing the obligations of such Guarantor hereunder, upon
or without any terms or conditions and in whole or in part:

 

(a)                                 change the manner, place or terms of payment
of, and/or change or extend the time of payment of, renew, increase, accelerate
or alter, any of the Guaranteed Obligations (including any increase or decrease
in the rate of interest thereon), any security or collateral therefor, or any
liability incurred directly or indirectly in respect thereof (other than any
agreement between any Creditor and one or more Guarantors specifically modifying
or amending the terms of this Guaranty), and the guaranty herein made shall
apply to the Guaranteed Obligations as so changed, extended, renewed or altered;

 

(b)                                 sell, exchange, release, surrender, realize
upon or otherwise deal with in any manner and in any order any property by
whomsoever at any time pledged or mortgaged to secure, or howsoever securing,
the Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
there against;

 

(c)                                  exercise or refrain from exercising any
rights against any Borrower or others or otherwise act or refrain from acting;

 

(d)                                 settle or compromise any of the Guaranteed
Obligations, any security therefor or any liability (including any of those
hereunder) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to its creditors other than the
Creditors;

 

4

--------------------------------------------------------------------------------


 

(e)                                  apply any sums by whomsoever paid or
howsoever realized to any liability or liabilities of any Borrower to the
Creditors, regardless of what liability or liabilities of any Borrower remain
unpaid;

 

(f)                                   consent to or waive any breach of, or any
act, omission or default under, any of the Interest Rate Protection or Other
Hedging Agreements, the Loan Documents or any of the instruments or agreements
referred to therein, or otherwise amend, modify or supplement any of the
Interest Rate Protection or Other Hedging Agreements, the Loan Documents (other
than this Guaranty) or any of such other instruments or agreements in accordance
with their respective terms; and/or

 

(g)                                  act or fail to act in any manner referred
to in this Guaranty which may deprive such Guarantor of its right to subrogation
against any Borrower to recover full indemnity for any payments made pursuant to
this Guaranty.

 

8.                                      No invalidity, irregularity or
unenforceability of all or any part of the Guaranteed Obligations or of any
security therefor shall affect, impair or be a defense to this Guaranty, and
this Guaranty shall be primary, absolute and unconditional notwithstanding the
occurrence of any event or the existence of any other circumstances which might
constitute a legal or equitable discharge of a surety or guarantor except
payment in full of the Loan Document Obligations.

 

9.                                      This Guaranty is a continuing one and
all liabilities to which it applies or may apply under the terms hereof shall be
conclusively presumed to have been created in reliance hereon. No failure or
delay on the part of any Creditor in exercising any right, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein expressly specified are cumulative and not
exclusive of any rights or remedies which any Creditor would otherwise have. No
notice to or demand on any Guarantor in any case shall entitle such Guarantor to
any other further notice or demand in similar or other circumstances or
constitute a waiver of the rights of any Creditor to any other or further action
in any circumstances without notice or demand. It is not necessary for any
Creditor to inquire into the capacity or powers of any Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

10.                               Any indebtedness of any Borrower now or
hereafter held by any Guarantor is hereby subordinated to the indebtedness of
any Borrower to the Creditors; and such indebtedness of any Borrower to any
Guarantor, if Administrative Agent, after an Event of Default has occurred and
is continuing, so requests, shall be collected, enforced and received by such
Guarantor for the benefit of the Creditors and be paid over to Administrative
Agent on behalf of the Creditors on account of the Guaranteed Obligations of the
Borrowers to the Creditors, but without affecting or impairing in any manner the
liability of such Guarantor under the other provisions of this Guaranty. Without
limiting the generality of the foregoing, each Guarantor hereby agrees with the
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations which
expressly survive termination and for which no claim has been asserted).

 

11.                               (a) Each Guarantor waives (to the fullest
extent permitted by applicable law) any right to require the Creditors to:
(i) proceed against any Borrower, any other Guarantor, any other

 

5

--------------------------------------------------------------------------------


 

guarantor of any Borrower or any other party; (ii) proceed against or exhaust
any security or collateral held from any Borrower, any other Guarantor, any
other guarantor of any Borrower or any other party; or (iii) pursue any other
remedy in the Creditors’ power whatsoever. Each Guarantor waives (to the fullest
extent permitted by applicable law) any defense based on or arising out of any
defense of any Borrower, any other Guarantor, any other guarantor of any
Borrower or any other party other than payment in full of the Loan Document
Obligations, including, without limitation, any defense based on or arising out
of the disability of any Borrower, any other Guarantor, any other guarantor of
any Borrower or any other party, or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment in full of the Loan Document
Obligations. The Creditors may, at their election and in accordance with
Section 12 hereof, foreclose on any security or collateral held by
Administrative Agent, Collateral Agent or the other Creditors by one or more
judicial or nonjudicial sales, (to the extent such sale is in accordance with
the terms of the Loan Documents and is permitted by applicable law), or exercise
any other right or remedy the Creditors may have against any Borrower or any
other party, or any security, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent the Loan Document
Obligations have been irrevocably paid in full in cash and all Commitments have
been terminated (other than indemnity and other contingent obligations which
expressly survive the termination of the Credit Agreement with respect to which
no claim has been asserted). Each Guarantor waives any defense arising out of
any such election by the Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against any Borrower or any other party or any security. Each
Guarantor hereby acknowledges that additional Other Subsidiary Borrowers will
likely be added as Borrowers to the Credit Agreement and afforded certain
extensions of credit thereunder. Each Guarantor hereby reaffirms its obligations
under this Guaranty with respect to each such additional Other Subsidiary
Borrower that may be joined as a new Borrower in the future.

 

(b)                                 Each Guarantor waives all presentments,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional indebtedness. Each Guarantor assumes all responsibility for
being and keeping itself informed of each Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that the Creditors shall
have no duty to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

12.                               The Creditors agree that this Guaranty may be
enforced only by the action of Administrative Agent acting upon the instructions
of the Required Lenders and that no other Creditor shall have any right
individually to seek to enforce or to enforce this Guaranty or to realize upon
the security to be granted by the Security Documents, it being understood and
agreed that such rights and remedies may be exercised by Administrative Agent or
the holders of at least a majority of the outstanding Other Obligations, as the
case may be, for the benefit of the Creditors upon the terms of this Guaranty
and the Security Documents. The Creditors further agree that this Guaranty may
not be enforced against any director, officer, employee, or stockholder of any
Guarantor (except to the extent such stockholder is also a Guarantor hereunder).

 

13.                               In order to induce the Lenders to make the
Loans and issue (or participate in) Letters of Credit as provided in the Credit
Agreement, and in order to induce the Other Creditors to execute, deliver and
perform the Interest Rate Protection or Other Hedging Agreements, each Guarantor
represents, warrants and covenants that:

 

(a)                                 Such Guarantor (i) is a duly organized and
validly existing organization in good standing under the laws of the
jurisdiction of its organization (to the extent that such concept exists in such
jurisdiction), (ii) has the corporate or other organizational power and
authority to

 

6

--------------------------------------------------------------------------------


 

own its property and assets and to transact the business in which it is engaged
and (iii) is duly qualified and is authorized to do business and is in good
standing (to the extent such concept exists in the relevant jurisdiction) in
(x) its jurisdiction of organization and (y) in each other jurisdiction where
the ownership, leasing or operation of property or the conduct of its business
requires such qualification, except in the case of clause (y) where such failure
to be so qualified, authorized or in good standing which, in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Such Guarantor has the corporate power and
authority to execute and deliver this Guaranty and to perform its obligations
hereunder and has taken all necessary action to authorize the execution,
delivery and performance by it of this Guaranty. Such Guarantor has duly
executed and delivered this Guaranty and this Guaranty constitutes the legal,
valid and binding obligation of such Guarantor enforceable in accordance with
its terms, except to the extent that the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

 

(c)                                  The execution and delivery by such
Guarantor of this Guaranty and the performance of such Guarantor’s obligations
hereunder do not (i) contravene any applicable provision of any Requirement of
Law applicable to such Guarantor, (ii) conflict with or result in any breach of,
or constitute a default under, or result in the creation or imposition of (or
the obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of such Guarantor pursuant to the
terms of any Contractual Obligation to which such Guarantor is a party or by
which it or any of its assets or property is bound, except for such
contraventions, conflicts, breaches or defaults that would not be reasonably
likely to have a Material Adverse Effect, (iii) violate any provision of any
Organizational Document of such Guarantor, (iv) require any approval of
stockholders or (v) any material approval or consent of any Person (other than a
Governmental Authority) except filings, consents, or notices which have been
made, obtained or given and except as set forth on Schedule 6.3 of the Credit
Agreement.

 

(d)                                 Except as set forth on Schedule 6.4 of the
Credit Agreement and except for filings necessary to create or perfect security
interests in the Collateral, no material order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made on or prior to the Restatement Date), or
exemption by, any Governmental Authority is required to authorize, or is
required in connection with, (i) the execution and delivery of this Guaranty or
the performance of the obligations hereunder or (ii) the legality, validity,
binding effect or enforceability of this Guaranty.

 

(e)                                  There are no actions, suits or proceedings
pending or, to the best knowledge of such Guarantor, threatened (i) against such
Guarantor challenging the validity of any material provision of this Guaranty or
(ii) that would reasonably be expected to have a Material Adverse Effect.

 

14.                               Each Guarantor covenants and agrees that on
and after the date hereof and until the termination of the Total Commitment and
when no Loan, Note or Letter of Credit remains outstanding (other than Letters
of Credit, together with all fees that have accrued and will accrue thereon
through the stated termination date of such Letters of Credit, which have been
supported in a manner satisfactory to the issuer of the Letter of Credit in its
sole and absolute discretion) and all Loan Document Obligations have been
irrevocably paid in full in cash (other than indemnities described in
Section 12.4 of the Credit Agreement and analogous provisions in the Security
Documents which are not then due and payable and which survive the termination
of the Credit Agreement and for which no claim has been made), such

 

7

--------------------------------------------------------------------------------


 

Guarantor shall take, or will refrain from taking, as the case may be, all
actions that are necessary to be taken or not taken so that no violation of any
provision, covenant or agreement contained in Articles VII or VIII of the Credit
Agreement relating to such Guarantor or any of its Subsidiaries, and so that no
Event of Default, is caused by the actions of such Guarantor or any of its
Subsidiaries.

 

15.                               The Guarantors hereby jointly and severally
agree to pay all reasonable out-of-pocket costs and expenses of each Creditor in
connection with the enforcement of this Guaranty and any amendment, waiver or
consent relating hereto (including, without limitation, the reasonable fees and
disbursements of counsel employed by any of the Creditors).

 

16.                               This Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
Bank Creditors and their successors and permitted assigns and the Other
Creditors.

 

17.                               Neither this Guaranty nor any provision hereof
may be changed, waived, discharged or terminated except with the written consent
of each Guarantor directly affected thereby and the Required Lenders (or to the
extent required by Section 12.1 of the Credit Agreement, with the written
consent of each Lender) at all times prior to the time on which all Loan
Document Obligations have been irrevocably paid in full in cash; provided,
however, that any change, waiver, modification or variance affecting the rights
and benefits of a single Class (as defined below) of Creditors (and not all
Creditors in a like or similar manner) shall require the written consent of the
Requisite Creditors (as defined below) of such Class of Creditors; and provided,
further, that (i) any addition of a Guarantor hereunder shall not constitute a
change, waiver, discharge, termination, amendment or other modification hereto
for the purposes of this Section 17, and the addition of any such Guarantor
shall be effective upon the delivery of a Supplement (as defined below) to
Administrative Agent by the applicable Guarantor and (ii) any release of a
Guarantor hereunder permitted by Section 12.19 of the Credit Agreement shall not
constitute a change, waiver, discharge, termination, amendment of other
modification hereto for the purposes of this Section 17 and the release of a
Guarantor shall be effective upon delivery of such Guarantor of a release
executed by Administrative Agent (which release Administrative Agent is
authorized to execute and deliver to the extent provided in Section 12.19 of the
Credit Agreement).  For the purpose of this Guaranty the term “Class” shall mean
each class of Creditors, i.e., whether (A) the Bank Creditors as holders of the
Loan Document Obligations or (B) the Other Creditors as the holders of the Other
Obligations. For the purpose of this Guaranty, the term “Requisite Creditors” of
any Class shall mean each of (i) with respect to the Loan Document Obligations,
the Required Lenders and (ii) with respect to the Other Obligations, the holders
of at least a majority of all obligations outstanding from time to time under
the Interest Rate Protection or Other Hedging Agreements.

 

18.                               Each Guarantor acknowledges that an executed
(or conformed) copy of each of the Loan Documents and Interest Rate Protection
or Other Hedging Agreements in existence as of the date hereof has been made
available to its principal executive officers.

 

19.                               In addition to any rights now or hereafter
granted under applicable law (including, without limitation, Section 151 of the
New York Debtor and Creditor Law) and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
each Creditor is hereby authorized at any time or from time to time, without
notice to any Guarantor or to any other Person, any such notice being expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Creditor
to or for the credit or the account of such Guarantor, against and on account of
the obligations and liabilities of such Guarantor to such Creditor under this
Guaranty, irrespective of whether or not such Creditor shall have made any
demand hereunder. Each Creditor agrees to use reasonable efforts to notify
Company and Administrative Agent after any such setoff and application made by
such Creditor.

 

8

--------------------------------------------------------------------------------


 

20.                               All notices and communications hereunder shall
be given to the addresses and otherwise made in accordance with Section 12.3 of
the Credit Agreement; provided that notices and communications to (a) the
Guarantors, shall be directed to the Guarantors, at the address of Company as
provided in and in accordance with Section 12.3 of the Credit Agreement, (b) the
Bank Creditors, shall be directed to Administrative Agent, Collateral Agent or
the Lenders, as applicable, at the address of such party as provided in and in
accordance with Section 12.3 of the Credit Agreement, and (c) any Other Creditor
at such address as such Other Creditor shall have specified in writing to the
Guarantors and Administrative Agent.

 

21.                               If claim is ever made upon any Creditor for
repayment or recovery of any amount or amounts received in payment or on account
of any of the Guaranteed Obligations and any of the aforesaid payees repays all
or part of said amount by reason of (i) any judgment, decree or order of any
court or administrative body having jurisdiction over such payee or any of its
property or (ii) any settlement or compromise of any such claim effected by such
payee with any such claimant (including the Borrowers), then and in such event
each Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such Guarantor, notwithstanding any revocation
hereof or other instrument evidencing any liability of any Borrower, and such
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

22.                               (a)                                 ALL
JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY HERETO ARISING OUT OF OR RELATING
HERETO, OR ANY OF THE OBLIGATIONS, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT
OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS GUARANTY, EACH PARTY HERETO, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (1) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(2) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (3) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO IT AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 20; (4) AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(3) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT, SUCH SERVICE TO BECOME EFFECTIVE
THIRTY (30) DAYS AFTER SUCH MAKING; AND (5) AGREES THE CREDITORS RETAIN THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY PARTY HERETO IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)                                 EACH OF THE PARTIES TO THIS GUARANTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION, THOSE REFERRED TO IN CLAUSE
(a) ABOVE, IN RESPECT TO ANY MATTER ARISING OUT OF OR DIRECTLY RELATING TO THIS
GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(c)                                  THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO CHOICE OF LAW RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

 

9

--------------------------------------------------------------------------------


 

23.          In the event that all of the capital stock of one or more
Guarantors is sold, transferred or otherwise disposed of or liquidated in
compliance with the requirements of clause (v) of Section 8.3 or Section 8.4 of
the Credit Agreement (or such sale or other disposition or liquidation has been
approved in writing by the Required Lenders (or all Lenders if required by
Section 12.1 of the Credit Agreement)) and the proceeds of such sale,
disposition or liquidation are applied in accordance with the provisions of the
Credit Agreement, to the extent applicable, such Guarantor shall be released
from this Guaranty and this Guaranty shall, as to each such Guarantor or
Guarantors, terminate, and have no further force or effect (it being understood
and agreed that the sale of one or more Persons that own, directly or
indirectly, all of the capital stock or partnership interests of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 23).

 

24.          This Guaranty and any amendments or supplements hereto may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument. A set of counterparts executed by all the parties hereto shall be
lodged with the Borrowers and Administrative Agent.

 

25.          All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense.

 

26.          It is understood and agreed that any Subsidiary of Company that is
required to become a party to this Guaranty after the Restatement Date pursuant
to Section 7.12 of the Credit Agreement shall automatically become a Guarantor
hereunder upon the execution and delivery by such Subsidiary of an instrument
substantially in the form of Exhibit A hereto (a “Supplement”) and the delivery
of same to Administrative Agent, with the same force and effect as if originally
named as a party herein. The execution and delivery of any instrument adding an
additional party to this Guaranty shall not require the consent of any party
hereunder or of any Secured Creditor. The rights and obligations of each party
hereunder shall remain in full force and effect notwithstanding the addition of
any new party hereto.

 

27.          On the Termination Date, this Guaranty shall automatically
terminate (provided that all indemnities set forth herein shall survive such
termination) and Administrative Agent, at the request and expense of the
relevant Guarantor, will execute and deliver to such Guarantor a proper
instrument or instruments acknowledging the satisfaction and termination of this
Guaranty. As used in this Guaranty, “Termination Date” shall mean the date upon
which the Total Commitment have been terminated, no Note under the Credit
Agreement is outstanding (and all Loans have been repaid in full), all Letters
of Credit have been terminated or Cash Collateralized pursuant to the Credit
Agreement and all Loan Document Obligations then outstanding (other than any
contingent indemnities described herein and in Section 12.4 of the Credit
Agreement with respect to which no claim has been asserted) have been
irrevocably paid in full in cash.

 

28.          This Guaranty amends and restates the Existing Guaranty Agreement
in its entirety and, upon effectiveness of this Guaranty, the terms and
provisions of the Existing Guaranty Agreement shall, subject to the following
sentence, be superseded hereby and the rights and obligations of the parties
hereto shall be governed by this Guaranty rather than the Existing Guaranty
Agreement. This Guaranty is given in substitution for the Existing Guaranty
Agreement, is in no way intended to constitute a novation of the Existing
Guaranty Agreement and the guarantees in the Existing Guaranty Agreement hereby
are renewed and extended and shall be continuing. The parties hereto acknowledge
and agree that any waivers, express or implied by course of conduct or
otherwise, amendments or other actions (or failures to act) under the Existing
Guaranty Agreement shall be of no use in interpreting the rights and duties of
the parties under this Agreement.

 

10

--------------------------------------------------------------------------------


 

[signature page follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

 

BALL AEROSOL AND SPECIALTY CONTAINER INC.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

 

 

 

 

 

 

BALL AEROSPACE & TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title

Treasurer

 

 

 

 

 

BALL CONTAINER LLC

 

 

 

 

 

By:

 

/s/ Charles E. Baker

 

Name:

Charles E. Baker

 

Title:

Manager

 

 

 

 

 

BALL METAL BEVERAGE CONTAINER CORP.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY]

 

12

--------------------------------------------------------------------------------


 

 

BALL METAL FOOD CONTAINER CORP.

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

 

 

 

 

 

 

BALL PACKAGING CORP.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

 

 

 

 

 

 

BALL TECHNOLOGIES HOLDINGS CORP.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

 

 

 

 

 

 

BALL PAN-EUROPEAN HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Charles E. Baker

 

Name:

Charles E. Baker

 

Title:

Assistant Secretary

 

 

 

 

 

 

 

BALL ADVANCED ALUMINUM
TECHNOLOGIES CORP.

 

 

 

 

 

By:

 

/s/ Jeffrey A. Knobel

 

Name:

Jeffrey A. Knobel

 

Title:

Treasurer

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY]

 

13

--------------------------------------------------------------------------------


 

Accepted and Agreed to:

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

 

 

By:

 

/s/ Michael Getz

 

Name:

Michael Getz

 

Title:

Vice President

 

 

 

 

 

 

 

By:

 

/s/ Marcus M. Tarkington

 

Name:

Marcus M. Tarkington

 

Title:

Director

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED SUBSIDIARY GUARANTY]

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

SUBSIDIARY GUARANTY

 

ADDITION OF NEW GUARANTOR TO SUBSIDIARY GUARANTY (this “Instrument”), dated as
of                            ,             , amending that certain Amended and
Restated Subsidiary Guaranty, dated as of June 13, 2013 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), by the Guarantors (the “Guarantors”) party thereto in favor of the
Creditors.

 

Reference is made to the Amended and Restated Credit Agreement dated as of
June 13, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Ball Corporation, an Indiana
corporation (“Company”), Ball European Holdings, S.à r.l., a limited liability
company organized under the laws of Luxembourg (“European Holdco”), each Other
Subsidiary Borrower, the financial institutions from time to time party thereto,
as lenders (the “Lenders”), Deutsche Bank AG New York Branch, as Administrative
Agent and Collateral Agent for the Lenders, pursuant to which the Lenders have
agreed to make Loans and to issue, and participate, in Letters of Credit as
contemplated therein

 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement or, if not therein defined, in
the Credit Agreement.

 

The Guarantors have entered into the Agreement in order to induce the Lenders to
extend credit pursuant to the Credit Agreement and to induce the Other Creditors
to extend Interest Rate Protection or Other Hedging Agreements. Pursuant to
Section 26 of the Agreement, the undersigned is required to enter into the
Agreement as a Guarantor. Section 26 of the Agreement provides that additional
parties may become Guarantors under the Agreement by execution and delivery of
an instrument substantially in the form of this Instrument. The undersigned (the
“New Party”) is executing this Instrument in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Agreement in order to
induce the Lenders to extend and continue the extension of credit pursuant to
the Credit Agreement.

 

Accordingly, the New Party agrees as follows:

 

SECTION 1.         In accordance with the Agreement, the New Party by its
signature below becomes a party to the Agreement as of the date hereof with the
same force and effect as if originally named therein as a party and the New
Party hereby (a) agrees to all the terms and warrants that the representations
and warranties made by it as a party thereunder are true and correct in all
material respects on and as of the date hereof. Each reference to a “Guarantor”
in the Agreement shall be deemed to include the New Party. The Agreement is
hereby incorporated herein by reference.

 

SECTION 2.         The New Party represents and warrants to Administrative Agent
and the Creditors that this Instrument has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

SECTION 3.         This Instrument may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract. This Instrument shall become effective when
Administrative Agent shall have received a counterpart of this Instrument that
bears the signature of the New Party.

 

15

--------------------------------------------------------------------------------


 

SECTION 4.         Except as expressly supplemented hereby, the Agreement shall
remain in full force and effect.

 

SECTION 5.        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CHOICE OF
LAW RULES, OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

SECTION 6.         All communications and notices hereunder shall be in writing
and given as provided in the Agreement. All communications and notices hereunder
to the New Party shall be given to it pursuant to and in accordance with in
Section 20 of the Agreement.

 

IN WITNESS WHEREOF, the New Party has duly executed this Addition of New
Guarantor to Subsidiary Guaranty as of the day and year first above written.

 

 

[NAME OF NEW PARTY],

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

16

--------------------------------------------------------------------------------